DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed June 07, 2022.  Claims 
1-21 are pending, in which claims 18-20 are non-elected, with traverse.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20  directed to an invention with traverse in the reply filed on June 28, 2021. 
 
Applicant's election filed June 28, 2021 of Group I, claims 1-16 with traverse is acknowledged.  Claim 17 is hereby re-grouped into Group I including claims 1-16, since claim 17 is drawn to a method claim and depending on elected claim 9.  Accordingly, Group I including claims 1-17 are elected and Group II including claims 18-20 are non-elected, constructively.   
The traversal is mainly on the ground(s) that two criteria must be met “(1) the inventions must be independent or distinct as claimed; and (2) there would be a serious burden on the examiner if the restriction is not required…”. In response, this is not found persuasive because the inventions are independent or distinct for the reasons and examples as shown in the restriction requirement, but Applicant further failed to specifically point out the supposed errors of the given example in the restriction requirement.  It is a very serious burden on the examiner and to the Office to search and examine the entire application for all species and groups of inventions. As already shown in the restriction requirement, Groups I and II are distinct, in which it is clearly shown that the process as claimed can be practiced by another materially different apparatus or by hand or the apparatus as claimed can be used to practice another and materially different process.  Since the inventions are distinct as shown in the restriction requirement, but Applicant further failed to specifically point out and provide any specific reasons why a serious burden would not be placed on the Examiner if the restriction in the instant application is not required.  Accordingly, searching and examination all of these distinct inventions would make serious burden on the examiner and to the Office.
 
The requirement is still deemed proper and is therefore made FINAL.  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner' s Amendment and pass the case to issue.  
Extensions of time under 37 CFR 1.136(a) will NOT be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.


 Allowable Subject Matter
 Claims 1-17 and 21 are allowed.


					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822